Exhibit 10.21

DISPUTE RESOLUTION AGREEMENT

This DISPUTE RESOLUTION AGREEMENT is made this 5th day of September 2007
(“Agreement”) by and between BioDelivery Sciences International, Inc. (“BDSI”)
and CDC IV, LLC (“CDC”).

WHEREAS, BDSI and CDC entered into the Clinical Development and License
Agreement, dated July 14, 2005 (as amended, the “CDLA”), pursuant to which CDC
has provided funding to BDSI for the clinical development of a certain BEMATM
Fentanyl product (“BEMATM Fentanyl”);

WHEREAS, BDSI and CDC are currently engaged in dispute resolution procedures
pursuant to the CDLA for certain matters relating to the CDLA and the Right of
First Negotiation contained in Section E(4) of the Securities Purchase Agreement
between BDSI and CDC dated May 16, 2006, as amended from time to time,
including, without limitation, pursuant to that certain Stipulation, Index no.
06/603626, ordered by the Supreme Court of the State of New York, County of New
York (the “Disputed Matters”); and

WHEREAS, the parties desire to move forward with the development of BEMATM
Fentanyl;

NOW, THEREFORE, IN CONSIDERATION of the foregoing, the mutual understandings and
promises contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
BDSI and CDC, BDSI and CDC hereby agree as follows:

1. The parties agree that the Disputed Matters are hereby waived, released and
dismissed with prejudice and the dispute resolution procedures for the Disputed
Matters are hereby terminated, with prejudice;

2. The parties will comply with their obligations under the CDLA, which is not
terminated, altered or amended, and remains in full force and effect; and

3. The parties agree that no party may make public statements, either written or
verbal, regarding the Agreement, or the Disputed Matters, without the consent
and approval of the other party.

 

CDC IV, LLC

      BioDelivery Sciences International, Inc. By:   David Ramsey, Partner      
By:   Mark A. Sirgo, President and CEO  

/s/ David Ramsey

       

/s/ Mark A. Sirgo

Date:   September 5, 2007       Date:   September 5, 2007